UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofSeptember, 2011 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56 – 16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Corporate Taxpayer’s ID (CNPJ/MF): 04.032.433/0001-80 Company Registry ID (NIRE): 33300275410 Publicly-held Company NOTICE TO THE MARKET Rio de Janeiro, September 13, 2011 – In accordance with Official Letter CVM/SGE/001/03 of January 22, 2003, and the caput of Article 12 of CVM Instruction 358 of January 3, 2002, Contax Participações S/A (“Company”) (Bovespa: CTAX3 and CTAX4) hereby announces that it has received a communication dated September 9, 2011 from SKOPOS ADMINISTRADORA DE RECURSOS LTDA. and SKOPOS INVESTIMENTOS LTDA. , according to which they now hold a relevant interest of 25.02% of the preferred shares of CONTAX PARTICIPAÇÕES S.A., equivalent to 9,938,200 preferred shares, with no change in the Company’s ownership or administrative structure. Sincerely, Marco Norci Schroeder Investor Relations Officer Contax Participações S.A. São Paulo, September 9, 2011 To Comissão de Valores Mobiliários – CVM Rua Sete de Setembro, 111 – 33º andar Rio de Janeiro c/o: Corporate Relations Oversight Mrs. Elizabeth Lopez Rios Machado w/c CONTAX PARTICIPAÇÕES S.A. c/o Mr. Michel Sarkis Investors Relations Officer e-mail: rpcuesta@contax.com.br; ri@contax.com.br; msarkis@contax.com.br telephone: +55 (21) 3131- 0692 Re: Acquisition of Preferred Shares of CONTAX Participações S.A. Dear Sirs, SKOPOS ADMINISTRADORA DE RECURSOS LTDA. , inscribed in the roll of corporate taxpayers (CNPJ/MF) under no. 04.368.986/0001-08, with headquarters at Alameda Tocantins, 75 - 1º andar – sala 101 – Alphaville Industrial – Barueri – SP and SKOPOS INVESTIMENTOS LTDA. , inscribed in the roll of corporate taxpayers (CNPJ/MF) under no. 08.749.411/0001-96, with headquarters at Rua Hungria, 514 – 8º andar - conjunto 82 – Jardim Europa - SP, hereby inform the market in general, pursuant to Article 12 of CVM Instruction 358/02, that the investment funds and non-resident investors legally represented by these institutions, now hold a material interest of 25.02% of the preferred shares of CONTAX PARTICIPAÇÕES S.A , equivalent to 9,938,200 preferred shares. In addition. they have not entered into any agreement regulating the exercise of voting rights or the purchase or sale of securities issued by the Company. Sincerely, SKOPOS ADMINISTRADORA DE RECURSOS LTDA. SKOPOS INVESTIMENTOS LTDA. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 13, 2011 CONTAX PARTICIPAÇÕES S.A. By: /
